—In a proceeding pursuant to CPLR article 75 to permanently stay arbitration of a claim for supplementary uninsured/ underinsured motorist benefits, Robert Venito and Marjorie Venito appeal from an order of the Supreme Court, Richmond County (Ponterio, J.), dated February 15, 2002, which, inter alia, granted the petitioner’s application to permanently stay arbitration.
Ordered that the order is affirmed, with costs.
Contrary to the appellants’ contentions, the petition to stay arbitration was timely filed (see CPLR 7503; General Construction Law § 25-a [1]; Matter of Scuderi v Board of Educ., 49 AD2d 942, 943 [1975]). Further, the Supreme Court correctly determined that at the time of the accident, the appellant Robert Venito, an officer of Preferred Auto Parts, Inc., was not an insured, as that term is defined in the uninsured motorist provision of that corporation’s policy (see Buckner v Motor Veh. Ace. Indem. Corp., 66 NY2d 211 [1985]; Matter of Royal Ins. v Bennett, 226 AD2d 1074, 1075 [1996]; Hogan v CIGNA Prop. & Cas. Cos., 216 AD2d 442, 443 [1995]; Matter of Continental Ins. Co. v Velez, 134 AD2d 348 [1987]).
Accordingly, the Supreme Court properly granted the application to stay the arbitration (see CPLR 7503 [b]). Feuerstein, J.P., Friedmann, Schmidt and Mastro, JJ., concur.